Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Species B, Claims 1-3 and 5-6 in the reply filed on 10/29/21 is acknowledged.
3.	Accordingly, claims 1-6 are pending with claim 4 withdrawn. Claims 1-3 and 506 are examined herein. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

7.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stambaugh, et al., US Publication 2010/0316177 in view of Morel et al., US Patent 5, 94,268.
8.	Regarding claims 1-3, Stambaugh discloses an apparatus comprising: a nuclear reactor (Fig. 1, [0019]) including a pressure vessel (10); a mechanical reactor component (24; [0022]) disposed inside the pressure vessel and a power distribution plate (29) disposed inside the pressure vessel (Fig. 1; [0019]) configured to provide power to the mechanical reactor component ([0029]). Stambaugh is silent as to the details of the power connections between the power distribution plate and the mechanical reactor component. More teaches an apparatus comprising a mechanical component (1) having a mounting flange with electrical and hydraulic power connectors; and a power distribution plate (3) having a connection site (2) configured to mate with the flange of the mechanical component, the connection site including electric and hydraulic power connectors configured to mate with the power connectors of the flange of the mechanical component when the flange of the mechanical reactor component is mated with the connection site, power lines on or in the power distribution plate being arranged to deliver electric and hydraulic power to the power connector of the connection site; wherein the flange of the mechanical component is mated with the connection site of the power distribution plate (column 3, lines 4-30). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the power distribution plate of Stambaugh according to the teachings of Morel for the predictable advantages of being able to make multiple connections simultaneously as well as reducing the size and number of electrical connectors, thereby simplifying maintenance operations (column 1, lines 31-39). 
Allowable Subject Matter
9.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  See paragraph 7 of the Notice of Allowance dated 01/10/20 in application 15/797,627.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/SHARON M DAVIS/Primary Examiner, Art Unit 3646